Citation Nr: 1826965	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lower back injury with chronic pain.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from March 2013 and April 20014 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas, denying the claims currently on appeal.

Regarding entitlement for service connection for lower back injury with chronic pain, the Veteran filed a Notice of Disagreement (NOD) in July 2014 and a statement of case (SOC) was issued in September 2014.

Regarding entitlement for a compensable rating for bilateral hearing loss, the Veteran filed a Notice of Disagreement (NOD) in June 2013 and a statement of case (SOC) was issued in September 2014.

The Veteran filed a substantive appeal (VA Form 9) for both claims on appeal in September 2014.  A supplemental statement of case was issued in January 2015.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in February 2017.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

The Veteran's claims are remanded to provide VA examinations.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Lower Back Injury with Chronic Pain

The Veteran has not been provided with a VA examination for his claimed lower back injury with chronic pain.

Here, the Veteran submitted a September 2017 private disability benefits questionnaire (DBQ) in which a physician's assistant diagnosed the Veteran with lumbosacral strain/sprain and radiculopathy.  As for an in-service event, the Veteran has testified at his February 2017 Board hearing that he experienced back pain in service due to lifting 200 pound ammunition.

Unfortunately, the Board finds the September 2017 private DBQ is insufficient to substantiate the claim. The examiner's opinion regarding the nexus between the Veteran's low back diagnosis and an in-service incident, event, or injury is speculative and not to a degree of medical certainty necessary to substantiate the claim.  Moreover, the examiner did not provide a sufficient rationale to support the opinion provided.

Accordingly, the Veteran should be scheduled for a VA examination before a medical doctor to determine his current diagnosed low back disability and then determine whether any etiological relationship exists to military service.  To this extent, the VA examiner must discuss the Veteran's lay statements regarding the Veteran's pain in his lower back in service.  A full rationale must be provided.

Increased Rating for Bilateral Hearing Loss

The Veteran has been afforded one VA examination in February 2013 and an audiological examination at a VA treatment center during the claim period. The February 2013 VA examination indicated that it used the Maryland CNC controlled speech discrimination test, rendering the examination adequate for VA purposes.  However, the February 2017 VA treatment center examination used a test other than the Maryland CNC, and is therefore inadequate for VA purposes.

The Veteran submitted a September 2017 private DBQ.  The Board finds the private DBQ inadequate because the examiner did not review the Veteran's VA audiogram results and did not perform an independent audiogram or speech recognition test.

The Board notes that at the February 2017 Board Hearing, the Veteran stated that when he is driving and looking at the road, he cannot hear his wife, he has to have the television on loud, it is hard to hear people when they speak normally, he has to ask people to repeat themselves, he cannot understand people at a drive-thru, and he has his phone volumes on maximum.  See Transcript of February 2017 Board Hearing at 9; See June 2013 Notice of Disagreement; See January 2013 Statement in Support of Claim.

Given the Veteran's contentions, the new evidence from the February 2017 private DBQ, and the length of time between the Veteran's most recent VA examination in February 2013, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of VA treatment records pertaining to any relevant treatment the Veteran has received since February 2017, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA joints examination with a physician (M.D.) to address entitlement to service connection for a low back disability.  The entire file must be made available to the examiner designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a. Please identify (by diagnosis) each low back disability found.

b. For each diagnosed low back disability, provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the low back disability is related to the Veteran's in-service military duties and/or military occupational specialty.

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Schedule the Veteran for a new VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include an audiogram by a state-licensed audiologist.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; the puretone threshold average; and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




